*209
ORDER

PER CURIAM.
AND NOW, this 29th day of January, 2015, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner, are:
(1) Whether, under Pennsylvania law, a former stepparent who has pursued and established equal parental rights as the children’s natural parent — and per a court order, equally shares physical and legal custody with the natural parent — should be relieved of the duty to contribute to the children’s support.
(2) If this Court finds that [a] duty of support lies with both parties who share physical and legal custody of the children, whether the amount of support owed is calculated by the statutorily imposed child support guidelines.